DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Note
The PTOL-326 of the Office Action dated 12/27/2021 contained an error requiring correction. The period for reply will be restarted in accordance with MPEP 710.06.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (U.S. Publication No. 2019/0050147), hereinafter referred to as Koo, in view of Confalonieri et al. (US Patent No. 10339983), hereinafter referred to as Confalonieri.
memory device 150 and 500 in FIGs. 3 and 5), comprising: a memory (nonvolatile memories 510 in FIG. 5); and a memory controller which transmits a command to the memory (a controller memory device interface unit 530, the interface unit 530 may transfer data between the controller 130 and the memory device 500; FIG. 5 and paragraph [0096], [0098]), wherein the memory comprises: at least one memory cell array (a memory cell array of a memory block in the memory device 150; FIG. 3 and paragraph [0077]);  a memory temperature sensor which measures a temperature of the memory (a temperature control unit for measuring the temperature of the at least one memory; paragraph [0036]); and a control logic which outputs a busy signal in response to the command, receives the temperature of the memory from the memory temperature sensor, and determines whether to perform a command operation according to the command on the memory cell array based on the received temperature of the memory (A memory system comprises: a controller; a memory device comprising at least one memory, wherein the memory system is suitable for: measuring a temperature of the at least one memory, comparing the measured temperature with a predetermined threshold temperature, for generating a busy or a ready Signal corresponding to the at least one memory based on the comparison of the measured temperature with the predetermined threshold temperature, and adding the busy or ready signal to a response transmitted by the memory device to the controller; paragraph [0028]; The controller may control the memory device not to perform an input/output operation to the at least one memory when the signal in the response is a busy signal, and wherein the controller controls the memory device to perform the input/output operation to the at least one memory when the signal in the response is a ready signal; paragraph [0031]).
While Koo discloses receiving the temperature of the memory, Koo does not appear to explicitly disclose the temperature is received “in response to the control logic receiving the command.”
However, Confalonieri discloses temperature is received “in response to the control logic receiving the command” (A controller 308 can receive a write request and perform a temperature check; col. 8, lines 10-20).
Koo and Confalonieri are analogous art because they are from the same field of endeavor, managing memory operating conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Koo and Confalonieri before him or her, to modify the temperature check of Koo to implement the command response check of Confalonieri because temperature check actions would enable near real-time updates.
The suggestion/motivation for doing so would have been to provide near real-time temperature readings (Confalonieri: col. 8, line 20).
Therefore, it would have been obvious to combine Koo and Confalonieri to obtain the invention as specified in the instant claim.

Referring to claim 2, Koo discloses the storage device of claim 1, wherein the control logic performs the command operation on the memory cell array when the temperature of the According to the throttling scheme, when the temperature value of the memory device and/or each of the plurality of nonvolatile memories included in the memory device is higher than the threshold value, the controller does not issue a command to the memory device and/or each of the plurality of nonvolatile memories included in the memory device until the temperature value of the memory device or each of the plurality of nonvolatile memories included in the memory device is again below the threshold value; paragraphs [0027] and [0093]).

As to claim 12, it recites the corresponding limitation of claim 1 as set forth above; therefore it is rejected by the same reasoning.

As to claim 21, it is a method claim and it recites the corresponding limitation of claim 1 as set forth above; therefore it is rejected by the same reasoning.

As to claim 22, it recites the corresponding limitation of claim 2 as set forth above; therefore it is rejected by the same reasoning.

Allowable Subject Matter
Claims 3-10, 13-15, 17-19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered, but are moot because view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184